Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Charles P. Theuer, M.D.,PhD., President and Chief Executive Officer of TRACON Pharmaceuticals,Inc. (the “Registrant”), do hereby certify in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)this Annual Report on Form10-K of the Registrant, to which this certification is attached as an exhibit (the “Report”), fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations ofthe Registrant. Date: February 28, 2017 /s/ Charles P. Theuer, M.D.,Ph.D. Charles P. Theuer, M.D.,Ph.D President and Chief Executive Officer The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document.
